Exhibit 10.35

 

THIRD AMENDMENT TO

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Third Amendment (“Amendment”) to the Amended and Restated Employment
Agreement by and between Natural Alternatives International, Inc., a Delaware
corporation (“Company”), and Mark A. LeDoux (“Employee”), dated effective as of
August 31, 2010, as amended July 1, 2013 (“Agreement”), is made and entered into
effective as of July 7, 2014. Unless otherwise defined herein, capitalized terms
shall have the meanings given them in the Agreement.

 

1.     Pursuant to Section 4(a) of the Agreement, Employee’s base salary is
hereby increased to Three Hundred Twenty Four Thousand Five Hundred dollars
($324,500) effective as of July, 7 2014.

 

3.     Except as set forth herein, all other terms and conditions of the
Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of July 7,
2014.

 

 

EMPLOYEE

 

 

/s/ Mark A. LeDoux                    

Mark A. LeDoux

 

 

COMPANY

 

Natural Alternatives International, Inc.,

a Delaware corporation

 

 

/s/ Ken Wolf                                

Ken Wolf, Chief Financial Officer

 